DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recited “the second switch” is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim recited “the third input terminal” is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the claim recited “the first terminal of the second switch” is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recited “first, second, third, and fourth switches” is vague and unclear as to whether switches are a new switches or the same switches that are claimed in claim 13 (see claim 13 recited “first, second, third, and fourth switches”). Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,861,762).
Claim 1, Sutherland discloses a logic circuit (Fig. 5), comprising: 
a first input terminal (terminal A) for receiving a first operand (A); 
a first switch (transistor 470) having a gate terminal, wherein the gate terminal of the first switch is electrically coupled to the first input terminal (the gate of transistor 470 is couple to terminal A); 
a first output terminal (450 rOUT) electrically coupled to a first terminal of the first switch (a first terminal of the transistor 470 is coupled to the first output terminal 450 rOUT); 
a second input terminal (terminal B) for receiving a second operand (B), wherein the second input terminal is electrically coupled to a second terminal of the first switch (B is coupled to the transistor 470), and 
wherein the second switch (a transistor 480) having a second terminal (a second terminal of transistor 480 is couple to rA), wherein the second terminal of the second switch is electrically coupled to a first terminal of a third switch (a transistor 280, a first terminal of the transistor 280 is couple to the rA), and wherein the first terminal of the third switch is electrically coupled to a gate terminal of a fourth switch (transistor 290, a gate of transistor 290 is coupled to the rA).
Claim 2, Sutherland discloses the logic circuit of claim 1, wherein the second switch comprises a gate terminal, wherein the gate terminal of the second switch is electrically coupled to the second input terminal (a gate of the transistor 480 is coupled to the terminal B), and wherein the third input terminal (terminal rB) is electrically coupled to the first output terminal (the terminal rB is electrically coupled to the output terminal 450 rOUT by transistor 490).
Claim 3, Sutherland discloses the logic circuit of claim 2, wherein the first terminal of the second switch electrically coupled to the first terminal of the first switch and the first output terminal (a first terminal of the transistor 480 is coupled to the first terminal of the transistor 470 and the first output terminal 450 Rout).
Claim 8, Sutherland discloses the logic circuit of claim 1, wherein the first switch is a first transistor of a first channel type (transistor 470 is n-channel type), and the second switch is a second transistor of a second channel type (transistor 480 is p-channel type), different from the first channel type.
Claim 9, Sutherland discloses the logic circuit of claim 1, wherein the third switch is a first transistor of a first channel type (the transistor 280 is n-channel type), and the second fourth switch is a second transistor of a second channel type (the transistor 290 is p-channel type), different from the first channel type.

4.	Claim(s) 1- 4, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanwo et al (4,749,887).
Claim 1, Sanwo discloses a logic circuit (Fig. 1), comprising: 
a first input terminal (terminal A) for receiving a first operand (A); 
a first switch (transistor M8) having a gate terminal, wherein the gate terminal of the first switch is electrically coupled to the first input terminal (transistor M8 gate is coupled to the terminal A by an inverter included M1 and M2); 
a first output terminal (MB) electrically coupled to a first terminal (node NA) of the first switch (MB is coupled to node NA by M14 and M15); 
a second input terminal (C terminal) for receiving a second operand (C), wherein the second input terminal is electrically coupled to a second terminal of the first switch (the C terminal coupled to a second terminal of the transistor M8 by an inverter included M5 and M6), and 
wherein the second switch (transistor M7) having a second terminal, wherein the second terminal of the second switch is electrically coupled to a first terminal of a third switch (transistor M11), and wherein the first terminal of the third switch is electrically coupled to a gate terminal of a fourth switch (transistor M12, see figure 1, the transistors M7 and M11 coupled together and coupled to a gate of the transistor M12).
Claim 2, Sanwo discloses the logic circuit of claim 1, wherein the second switch comprises a gate terminal, wherein the gate terminal of the second switch is electrically coupled to the second input terminal (the gate of the transistor M7 coupled to the second input terminal C by the inverter included M5 and M6), and wherein the third input terminal (terminal B or B) is electrically coupled to the first output terminal (terminal B is coupled to the first output terminal by an inverter included M3 and M4, inverter included M9 and M10, and M14 and M15).
Claim 3, Sanwo discloses the logic circuit of claim 2, wherein the first terminal of the second switch electrically coupled to the first terminal of the first switch (the transistors M8 and M7 are connected node NA and the node NA is coupled to the first output terminal NB by M14 and M15) and the first output terminal.
Claim 4, Sanwo discloses the logic circuit of claim 2, wherein the first and second switches are both n-channel type (the transistors M8 and M7 are n-channel type) or p-channel type transistors.
Claim 10, Sanwo discloses the logic circuit of claim 1, further comprising: first and second transistors (transistor M13 and transistor M15), connected in series between the first output terminal and a voltage supply terminal (VDD).
Claim 11, Sanwo discloses the logic circuit of claim 10, wherein the voltage supply terminal is electrically coupled to a reference voltage (VDD).
Claim 12, Sanwo discloses the logic circuit of claim 1, further comprising: first and second transistors (transistor M18 and transistor M16) connected in series between the first output terminal and ground (the transistor M18 is connect to ground).

Claim(s) 13-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parris (2007/0008014).
Claim 13, Parris discloses a circuit (500, Fig. 5), comprising:
input terminals for receiving first (BB or AB), second (B or A), third (CB), and fourth operands (C);
first (Q) and second (QB) output terminals for transmitting respective first and second output data signals; and

logic circuitry (500) coupled to the input and output terminals, wherein the first output data signal is a logic complement of the second output data signal (Q /QP and QB/QPB are complement, see P[0023]) , wherein respective transistors (transistors 530BBL and 534CBL) receiving the first and third operands are coupled between a ground voltage (ground by transistors 526AB and 524LL) and a conductor (QP and transistor 538L) transmitting the first output signal, 
wherein the logic circuitry comprises: first (a p-type transistor in a CMOS inverter 504; note the p-type transistor will be label as transistor1), second (a p-type transistor in a CMOS inverter 506; note the p-type transistor will be label as transistor2), third (a n-type transistor in the CMOS inverter 506; note the n-type transistor will be label as transistor3) , and fourth (a n-type transistor in the CMOS inverter 504; note the n-type transistor will be label as transistor4) switches, wherein a gate terminal of the first switch is electrically coupled to a first terminal of the first switch (a gate terminal of transistor1 coupled to a first terminal of the transistor1 by the transistor4), wherein a second terminal of the second switch is electrically coupled to a first terminal of a third switch (the transistor2 and the transistor3 are connected together at QB terminal), and wherein the first terminal of the third switch is electrically coupled to a gate terminal of a fourth switch (the QB terminal is coupled to a gate of the transistor4).
Claim 14, Mahurin discloses the circuit of claim 13, wherein the first operand is a complement of the second operand (BB is complement of B), and wherein the third operand is a complement of the fourth operand (CB is complement of C).

Claim 15, Mahurin discloses the circuit of claim 13, wherein the logic circuitry comprises: first, second, third, and fourth switches, wherein gate terminals of the first and fourth switches (transistor 530BBL and transistor 530BBR) are electrically coupled to the first operand (BB), and wherein gate terminals of the second and third switches (transistor 534CBL and transistor 534CBR) are electrically coupled to the third operand (CB).
Claim 16, Mahurin discloses the circuit of claim 13, wherein the logic circuitry comprises ten input terminals (ten gates of ten transistors that receive input signals), and wherein each of the second (B) and fourth (C) operands are received at two of the input terminals, wherein respective transistors (transistor 540BR and transistor 542CL) configured to receive the second and fourth operands are coupled in series between either a first output terminal (QP) and ground (ground is coupled through transistors 526AB and 524LL) or a second output terminal and ground.
Claim 18, Mahurin discloses the circuit of claim 13, wherein the logic circuitry is configured to perform XOR and XNOR operations of the operands (see P[0023]… "Q" (XOR) and complementary "QB" (XNOR) outputs on lines 518 and 518B…).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahurin et al. (7,242,219).
Claim 19, Mahurin discloses a method comprising: receiving first (Abar), second (A), third (Bbar) and fourth (B) input signals at input terminals of a circuit; and 
sending, from the circuit, first and second output signals corresponding to respective XOR (Z, see col. 2, lines 38-47) and XNOR (Zbar, see col. 2, lines 38-47) operations of the first, second, third, and forth input signals, wherein the circuit comprises first, second, third, and fourth switches, 
wherein a gate terminal of the first switch is electrically coupled to a first terminal, wherein a second terminal of a second switch (transistor Q5) is electrically coupled to a first terminal of third switch (Q4, transistor Q4 and transistor Q5 is coupled at terminal Z), and wherein the first terminal of third switch is electrically coupled to a gate terminal of a fourth switch (transistor Q1, a gate of the transistor Q1 is coupled at the terminal Z).
Claim 20, Mahurin discloses the method of claim 19, wherein the XOR operation is a first logic data value (Z=0) when the first and third signals or the second and fourth signals comprise same logic states (see col. 2, lines 38-47), wherein the XNOR operation is a second logic data value (Z=1) when the first and third signals or the second and fourth signals comprise different logic states (see col. 2, lines 38-47), and wherein the first and second logic data values are different.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: see previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             10/20/22